DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 9, and 14 are objected to because of the following informalities:  Claims 1 and 9: premature period after “overlap”; Claims 6 and 14: no period at end of sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merz et al. (US 2018/0275654).

As to Claim 1, Merz discloses a notification method of a timing at which a drone is to be visually observed (Fig. 4, 5A, 5B) comprising: obtaining, at a notification device having a processor and a memory, drone positional information transmitted from the drone to the notification device [0268]; 
obtaining, at the notification device, remote terminal positional information transmitted from a plurality of remote terminals to the notification device, each terminal of the plurality of remote terminals to be held by an operator who visually observes and operates the drone and one or more visual observers who visually observe the drone [0268]; 
obtaining, at the notification device, responsible observation areas, which are areas in which the operator and the one or more visual observers are to visually observe the drone [0212-0216]; 
determining, on the basis of the drone positional information and the remote terminal positional information, responsible observation periods, which are periods for which the operator and the one or more visual observers are to visually observe the drone, if the responsible observation areas of a first one and a second one of the plurality of remote terminals overlap [0219-0221]; 
notifying the responsible observation periods determined in the determining, by transmitting data corresponding to the responsible observation periods [0222-0223].

As to Claim 2, Merz further discloses the notification method according to Claim 1, wherein the determining further comprises preceding, the responsible observation period of the first remote terminal, which is closer to the drone than the second remote terminal, the responsible observation period of the second remote terminal ([0212-0214], [0232]).

As to Claim 3, Merz further discloses the notification method according to Claim 2, further comprising regularly performing the obtaining of the drone positional information and the obtaining of the remote terminal positional information, and wherein the determining further comprises determining, if a distance between the drone and a third one of the plurality of remote terminals becomes equal to or smaller than a certain value, a present time as the responsible observation period of the remote third terminal [0196].

As to Claim 4, Merz further discloses the notification method according to Claim 2, wherein if refusal information for refusing to visually observe the drone is received from the first remote terminal: in the determining, determining a present time as the responsible observation period of the second remote terminal, and in the notifying, notifying the second remote terminal of the responsible observation period and a reason why the present time has been determined as the responsible observation period of the second remote terminal [0329].
Examiner’s Note: Under the broadest, reasonable interpretation, the limitations following “if refusal information…is received from the first remote terminal” are completely optional due to the “if” clause.  Therefore, even if it is found that Merz does not anticipate the claim in at least [0329], Merz would still anticipate the claim since the optional language is not a requirement.

As to Claim 5, Merz further discloses the notification method according to Claim 4, wherein the second remote terminal is second closest to the drone instead of the first terminal closest to the drone ([0329]; Situation where second remote terminal is second closest to the drone instead of the first terminal closest to the drone is comprised within scenario taught in [0329]).

As to Claim 8, Merz further discloses the notification method according to Claim 1, wherein the determining further comprises determining as a responsible observer, from among the other responsible observer candidates, another responsible observer candidate who serves as a responsible observer on behalf of him/herself [0224].

As to Claim 9, Merx discloses a notification device (130) for notification of a timing at which a drone is to be visually observed, the notification device comprising: 
a processor; and one or more memories [0198] that store a set of executable instructions such that the processor, when executing the set of executable instructions, causes the processor to perform operations including: 
obtaining drone positional information received from the drone [0268]; 
obtaining remote terminal positional information received from a plurality of remote terminals, each terminal of the plurality of remote terminals to be held by an operator who visually observes and operates the drone and one or more visual observers who visually observe the drone [0268]; 
obtaining responsible observation areas, which are areas in which the operator and the one or more visual observers are to visually observe the drone [0212-0216]; 
determining, on the basis of the drone positional information and the remote terminal positional information, responsible observation periods, which are periods for which the operator and the one or more visual observers are to visually observe the drone, if the responsible observation areas of a first one and a second one of the plurality of remote terminals overlap [0219-0221];
notifying the responsible observation periods determined in the determining, by transmitting data corresponding to the responsible observation periods [0222-0223].

As to Claim 10, Merz further discloses the notification device according to Claim 9, wherein the determining further includes preceding, the responsible observation period of the first remote terminal, which is closer to the drone than the second remote terminal, the responsible observation period of the second remote terminal ([0212-0214], [0232]).

As to Claim 11, Merz further discloses the notification device according to Claim 10, wherein: the operations further include regularly performing the obtaining of the drone positional information and the obtaining of the remote terminal positional information, and the determining further includes determining, if a distance between the drone and a third one of the plurality of remote terminals becomes equal to or smaller than a certain value, a present time as the responsible observation period of the remote third terminal [0196].

As to Claim 12, Merz further discloses the notification device according to Claim 10, wherein if refusal information for refusing to visually observe the drone is received from the first remote terminal: in the determining, determining a present time as the responsible observation period of the second remote terminal, and in the notifying, notifying the second remote terminal of the responsible observation period and a reason why the present time has been determined as the responsible observation period of the second remote terminal [0329].
Examiner’s Note: Under the broadest, reasonable interpretation, the limitations following “if refusal information…is received from the first remote terminal” are completely optional due to the “if” clause.  Therefore, even if it is found that Merz does not anticipate the claim in at least [0329], Merz would still anticipate the claim since the optional language is not a requirement.

As to Claim 13, Merz further discloses the notification device according to Claim 12, wherein the second remote terminal is second closest to the drone instead of the first terminal closest to the drone ([0329]; Situation where second remote terminal is second closest to the drone instead of the first terminal closest to the drone is comprised within scenario taught in [0329]).

As to Claim 16, Merz further discloses the notification device according to Claim 9, wherein the determining further includes determining as a responsible observer, from among the other responsible observer candidates, another responsible observer candidate who serves as a responsible observer on behalf of him/herself [0224].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Merz.

As to Claim 6, restated in other words, Claim 6 claims that the first remote terminal is responsible for observing the drone if it is higher than the second remote terminal.  Although Merz does not explicitly disclose the additional limitations of Claim 6, said limitations are specific cases within the general concept of “closest to the drone is responsible for observing said drone”, which is taught by Merz as seen in the rejection of Claim 3 above.  Therefore, one of ordinary skill in the art would have found Claim 6 obvious in view of Merz, as applied to Claim 3.

As to Claim 7, restated in other words, Claim 7 claims that the first remote terminal is responsible for observing the drone if there is a building of equal or greater height between the drone and the second remote terminal, while the same building is not between the drone and the first remote terminal.  Although Merz does not explicitly disclose the additional limitations of Claim 7, said limitations are specific cases within the general concept of “closest to the drone is responsible for observing said drone”, which is taught by Merz as seen in the rejection of Claim 3 above.  Therefore, one of ordinary skill in the art would have found Claim 7 obvious in view of Merz, as applied to Claim 3.

As to Claim 14, restated in other words, Claim 14 claims that the first remote terminal is responsible for observing the drone if it is higher than the second remote terminal.  Although Merz does not explicitly disclose the additional limitations of Claim 14, said limitations are specific cases within the general concept of “closest to the drone is responsible for observing said drone”, which is taught by Merz as seen in the rejection of Claim 10 above.  Therefore, one of ordinary skill in the art would have found Claim 14 obvious in view of Merz, as applied to Claim 10.

As to Claim 15, restated in other words, Claim 15 claims that the first remote terminal is responsible for observing the drone if there is a building of equal or greater height between the drone and the second remote terminal, while the same building is not between the drone and the first remote terminal.  Although Merz does not explicitly disclose the additional limitations of Claim 15, said limitations are specific cases within the general concept of “closest to the drone is responsible for observing said drone”, which is taught by Merz as seen in the rejection of Claim 10 above.  Therefore, one of ordinary skill in the art would have found Claim 15 obvious in view of Merz, as applied to Claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 13 of U.S. Patent No. 10,684,619. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent recites all of the limitations in the Application with the only difference being that instant application recites said limitations in AND/Conjunction form, while Patent recites said limitations in OR/Disjunction form.  Therefore, given that Patent recited all functional limitations found in instant application, one of ordinary skill in the art would have found it obvious to adopt all limitations in AND form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS KISWANTO/
Primary Examiner
Art Unit 3664